Title: To James Madison from Richard Dabbs, 10 June 1813
From: Dabbs, Richard
To: Madison, James


Very dear Sir,
Oak hill Charlotte 10 June 1813
Tho a Stranger to you, yet feel a wish to be permited to address you. I entertain no doubt Sir but that you will to the utmost of yr. abillity Steer the political ark of our Salvation through the waves & billows of the present Struggle to and honourable peace, while the haughty nation will be taught to regard our rights, but Sir when I recollect the divine hand (when requested) is allways ready to aid us In the defence of those heavenly rights, for which we now as a nation Contend, I feel Solicatous we as a nation make that request.
I have Just return’d from the Baptist General meetig of Corespondence of Virga. who was met by the north Carolina Members, I mov’d that body to appoint a day of fasting and prayer to God that america might be aided In her present Strugel and ultimately Crown’d with Victory.
We unanymously agreed for the members of the two States to observe the thursday before the 2d Sunday In august as a day of humiliation and prayer, and as there is no way by which the union Can be Induced to observe this or any other day, but by a recomendation of the chief Magistrate of the united States, may I be permited Sir to hope, you Will recommend to the united States to unite with us on that day, or Some other day as May best Sute your honour.
I have no hesitation in Saying the church of which I am a member posseses the highest Confidence in your administration, and that She perfers a Vigorous proceqution of the war, to and Inglorious peace.
May you live Sir to See the close of the present Strugle, to See the Sword return to Its Scabbard Covered With and honourable peace, may you finish your Course With Joy, and your name In the american history Shine With lusture, when you are Conducted to peacfull Clime to reap a Rich reward for all your labours. I am D Sir yo mo obt
Richard Dabbs
